

117 S1786 IS: Rescuing Every Contributor from Unwanted Recurrences (RECUR) Act
U.S. Senate
2021-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1786IN THE SENATE OF THE UNITED STATESMay 24, 2021Ms. Klobuchar (for herself, Mr. Durbin, Mr. Blumenthal, Mr. Booker, Mr. King, Mr. Merkley, Mr. Van Hollen, and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to require disclosures to contributors regarding recurring contributions or donations.1.Short titleThis Act may be cited as the Rescuing Every Contributor from Unwanted Recurrences (RECUR) Act.2.Required disclosures to contributors regarding recurring contributions or donations(a)In generalSection 318(d) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30120(d)) is amended by adding at the end the following new paragraph:(3)Communications that solicit recurring contributions or donations(A)In generalAny person soliciting a recurring contribution to a political committee, a recurring contribution to fund an independent expenditure, or a recurring donation to fund an electioneering communication must receive the affirmative consent of the contributor or donor at the arrangement of the recurring contribution or donation. Passive action by the contributor or donor, such as failing to uncheck a pre-checked box authorizing a recurring contribution, shall not meet the requirement of affirmative consent under this subparagraph.(B)RequirementsAny person accepting a recurring contribution or donation described in subparagraph (A) shall—(i)provide a receipt for an initial contribution or donation and each recurrence that clearly and conspicuously discloses all material terms;(ii)provide all information needed to cancel recurring contributions or donations in each communication with the contributor or donor that concerns the contribution or donation; and(iii)shall immediately cancel recurring contributions or donations upon request of the contributor or donor..(b)Deadline for regulationsNot later than 180 days after the date of enactment of this Act, the Federal Election Commission shall promulgate regulations to carry out this Act.